                                            Case 4:18-cv-04481-DMR Document 35 Filed 06/15/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        CINDY LAURAL MONTEITH,                         Case No. 18-cv-04481-DMR
                                   9                    Plaintiff,
                                                                                           ORDER ON MOTION FOR
                                  10              v.                                       ATTORNEYS’ FEES
                                  11        COMMISSIONER OF SOCIAL                         Re: Dkt. No. 31
                                            SECURITY,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                               Plaintiff Cindy Monteith filed a complaint seeking to reverse the Commissioner of the Social
                                  14
                                       Security Administration’s administrative decision to deny her application for benefits under Title II
                                  15
                                       of the Social Security Act, 42 U.S.C. § 401 et seq. The court granted Plaintiff’s motion for summary
                                  16
                                       judgment and remanded the case for further proceedings. [Docket No. 26.] Following remand, an
                                  17
                                       Administrative Law Judge (“ALJ”) found that Plaintiff is disabled and entitled to past-due disability
                                  18
                                       benefits. Plaintiff’s counsel Lawrence Rohlfing now moves for an award of attorneys’ fees under
                                  19
                                       42 U.S.C. § 406(b). [Docket No. 31 (“Mot.”).] The Commissioner filed an analysis of the fee
                                  20
                                       request. [Docket No. 34 (“Response”).]
                                  21
                                               Having carefully considered the parties’ submissions, the court grants the motion.
                                  22
                                       I.      BACKGROUND
                                  23
                                               Plaintiff applied for Social Security Disability Insurance (“SSDI”) benefits on October 9,
                                  24
                                       2014. Her application was initially denied on March 12, 2015 and again on reconsideration on June
                                  25
                                       17, 2015. Following a hearing, an ALJ issued a decision finding Plaintiff not disabled. After the
                                  26
                                       Appeals Council denied Plaintiff’s request for review, she appealed to this court. The court granted
                                  27
                                       Plaintiff’s motion for summary judgment and remanded the case for further proceedings. [Docket
                                  28
                                             Case 4:18-cv-04481-DMR Document 35 Filed 06/15/21 Page 2 of 4




                                   1   No. 26.] On December 9, 2020, an ALJ issued a fully favorable decision. Mot. at 10-11, Declaration

                                   2   of Lawrence Rohlfing (“Rohlfing Decl.”), Ex. 2. Plaintiff was awarded $54,286 in past-due

                                   3   disability benefits.1 Response, Ex. A.

                                   4            The retainer agreement between Plaintiff and Rohlfing permits Rohlfing to request an

                                   5   attorneys’ fees award of up to 25% of any past-due benefits awarded. Rohlfing Decl., Ex. 1.

                                   6   Rohlfing is requesting an award of attorneys’ fees in the amount of $8,173. Mot. at 3. Of this

                                   7   amount, Plaintiff will be refunded $3,000 for the Equal Access to Justice Act (“EAJA”) fees this

                                   8   court approved on April 29, 2020. See Docket No. 30.

                                   9            The Commissioner does not oppose Rohlfing’s request for fees. Instead, he presents an

                                  10   analysis of the requested fees in his role “resembling that of a trustee” for Plaintiff. See Response

                                  11   at 2.

                                  12   II.      LEGAL STANDARD
Northern District of California
 United States District Court




                                  13            Under the Social Security Act, an attorney who successfully represents a claimant before a

                                  14   court may seek an award of attorneys’ fees not to exceed 25 percent of any past-due benefits
                                       eventually awarded. 42 U.S.C. § 406(b). While contingency fee agreements are permissible in
                                  15
                                       Social Security cases, section 406(b) “calls for court review of such arrangements as an independent
                                  16
                                       check, to assure that they yield reasonable results in particular cases.” Gisbrecht v. Barnhart, 535
                                  17
                                       U.S. 789, 807 (2002). In deciding whether a fee agreement is reasonable, courts must consider “the
                                  18
                                       character of the representation and the results the representative achieved.” Crawford v. Astrue, 586
                                  19
                                       F.3d 1142, 1151 (9th Cir. 2009) (quoting Gisbrecht, 535 U.S. at 808). The court “first look[s] to
                                  20
                                       the fee agreement and then adjust[s] downward if the attorney provided substandard representation
                                  21
                                       or delayed the case, or if the requested fee would result in a windfall.” Id. While a court may
                                  22
                                       consider an attorney’s lodestar in deciding whether an award of fees under section 406(b) is
                                  23
                                       reasonable, “a lodestar analysis should be used only as an aid (and not a baseline) in assessing the
                                  24
                                       reasonableness of the fee.” Laboy v. Colvin, 631 F. App’x 468, 469 (9th Cir. 2016).
                                  25

                                  26
                                       1
                                  27     The motion states that Plaintiff is entitled to receive only $44,694 in retroactive benefits. It is
                                       unclear from the documentation submitted with the motion how Plaintiff’s counsel arrived at that
                                  28   figure. In any case, Rohlfing’s requested fee amount is less than 25% of either amount and so the
                                       discrepancy is not material to this motion.
                                                                                         2
                                           Case 4:18-cv-04481-DMR Document 35 Filed 06/15/21 Page 3 of 4




                                   1          An award of fees under section 406(b) must be offset by any award of fees under EAJA.

                                   2   Gisbrecht, 535 U.S. at 796.

                                   3   III.   DISCUSSION

                                   4          In this case, Rohlfing reports that his office spent 16.95 hours litigating this case, which

                                   5   includes 12.75 hours of attorney time and 4.2 hours of paralegal time. Rohlfing Decl., Ex. 4.

                                   6   Therefore, granting Rohlfing’s request of $8,173 in attorneys’ fees would result in an effective

                                   7   hourly rate of $641.02.2

                                   8          Upon considering the record and arguments, the court finds that fees requested are

                                   9   reasonable. First, the requested fee amount amounts to approximately 15% of the retroactive

                                  10   benefits awarded, which is well below the statutory maximum of 25%. The hours Rohlfing expended

                                  11   on this case also appear to be reasonable. See Rohlfing Decl., Ex. 4.

                                  12          Second, although Rohlfing’s effective hourly rate is high, Gisbrecht and Crawford makes
Northern District of California
 United States District Court




                                  13   clear that lodestar methodology should not drive fee awards under section 406(b). This is because

                                  14   “the lodestar method under-compensates attorneys for the risk they assume in representing SSDI
                                       claimants and ordinarily produces remarkably smaller fees than would be produced by starting with
                                  15
                                       the contingent-fee agreement.” Crawford, 586 F.3d at 1149; see also Gisbrecht, 535 U.S. at 806
                                  16
                                       (emphasizing that the lodestar calculation is intended to govern in fee-shifting cases, not fee awards
                                  17
                                       under section 406(b)). Indeed, after Gisbrecht, “district courts generally have been deferential to
                                  18
                                       the terms of contingency fee contracts in § 406(b) cases, accepting that the resulting de facto hourly
                                  19
                                       rates may exceed those for non contingency-fee arrangements.” Hearn v. Barnhart, 262 F. Supp.
                                  20

                                  21
                                       2
                                  22     The court calculates the effective hourly rate based on the requested fee award under section 406(b)
                                       without first deducting the EAJA fee award that will be refunded to Plaintiff. This is because section
                                  23   406 establishes the “exclusive regime for obtaining fees for successful representation of Social
                                       Security benefits claimants.” Gisbrecht, 535 U.S. at 795-96. An attorney may receive fee awards
                                  24   under both EAJA and section 406(b) but because section 406(b) fees are exclusive, the attorney
                                       must refund to the claimant the smaller of the fee awards. Id. at 796. In other words, the fee awards
                                  25   under those statutes are independent of each other and the court must determine whether the total
                                       section 406(b) award is itself reasonable. See Parrish v. Comm’r of Soc. Sec. Admin., 698 F.3d
                                  26   1215, 1217 (9th Cir. 2012) (“[A]n award under § 406(b) compensates an attorney for all the
                                       attorney’s work before a federal court on behalf of the Social Security claimant in connection with
                                  27   the action that resulted in past-due benefits.” (emphasis added)); see also Ainsworth v. Berryhill,
                                       No. 16-cv-03933-BLF, 2020 WL 6149710, at *2 (N.D. Cal. Oct. 20, 2020) (calculating the effective
                                  28   hourly rate before deducting the EAJA award).

                                                                                         3
                                          Case 4:18-cv-04481-DMR Document 35 Filed 06/15/21 Page 4 of 4




                                   1   2d 1033, 1037 (N.D. Cal. 2003) (Infante, J.).

                                   2           Third, California district courts have awarded comparable or greater fees under section

                                   3   406(b), including to Rohlfing. See, e.g., Morrieson v. Saul, 2020 WL 2404614, at *1 (E.D. Cal.

                                   4   May 12, 2020) (awarding Rohlfing $20,600 in attorneys’ fees out of the claimant’s total award of

                                   5   $106,446); Truett v. Berryhill, 2017 WL 3783892, at *2 (S.D. Cal. Aug. 31, 2017) (awarding an

                                   6   attorney 24.9% of the past-due benefits, which resulted in an effective hourly rate of $1,788.62);

                                   7   Harrell v. Berryhill, No. 16-cv-2428-TSH, 2018 WL 4616735 (N.D. Cal. Sept. 24, 2018) (awarding

                                   8   $49,584.96 in attorneys’ fees, representing an effective hourly rate of $1,213.83 and 24.37% of the

                                   9   past-due benefits); Ainsworth v. Berryhill, No. 16-cv-03933-BLF, 2020 WL 6149710, at *2 (N.D.

                                  10   Cal. Oct. 20, 2020) (finding an effective hourly rate of $1,325.34 reasonable); Ciletti v. Berryhill,

                                  11   No. 17-cv-05646-EMC, 2019 WL 144584, at *2 (N.D. Cal. Jan. 9, 2019) (granting a fee request for

                                  12   $35,442.00, which constituted 23.47% of the past-due benefits awarded).
Northern District of California
 United States District Court




                                  13           Finally, nothing in the record suggests that Rohlfing provided substandard representation.

                                  14   He achieved a substantial award of past-due benefits for his client. Plaintiff was served with notice
                                       of the current motion and did not oppose. See Mot. at 12, Proof of Service.
                                  15
                                               In light of the above considerations, the requested fee award is “not excessively large in
                                  16
                                       relation to the benefits achieved.” Crawford, 586 F.3d at 1151.
                                  17
                                       IV.     CONCLUSION
                                  18
                                               For the reasons stated above, the motion for attorneys’ fees is granted. The court awards
                                  19
                                       fees in the amount of $8,173. Rohlfing shall refund Plaintiff the $3,000 previously awarded under
                                  20
                                       EAJA.
                                  21
                                                                                                             ISTRIC
                                                                                                        TES D      TC
                                                                                                      TA
                                  22
                                                                                                                             O
                                                                                                  S




                                                                                                                              U
                                                                                                ED




                                  23
                                                                                                                               RT




                                                                                                                     DERED
                                                                                            UNIT




                                               IT IS SO ORDERED.
                                                                                                             O OR
                                                                                                     IT IS S
                                  24
                                                                                                                                     R NIA




                                       Dated: June 15, 2021
                                  25
                                                                                                                          u
                                                                                                                   a M. Ry
                                                                                        ______________________________________
                                                                                             NO




                                  26
                                                                                                           D o n n
                                                                                                   Judge
                                                                                                      Donna  M.  Ryu
                                                                                                                                     FO
                                                                                              RT




                                  27                                                          United States Magistrate Judge
                                                                                                                                 LI




                                                                                                     ER
                                                                                                H




                                                                                                                             A




                                                                                                          N                      C
                                                                                                                            OF
                                  28
                                                                                                              D IS T IC T
                                                                                        4                           R
